        Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOHN J. POWERS,                                   No. 4:19-CV-00990

                   Petitioner,                        (Judge Brann)

         v.

    GENE BEASLEY,

                   Respondent.

                                 MEMORANDUM OPINION

                                     JUNE 17, 2020

        Presently before the Court is Petitioner John J. Powers’ petition for writ of

habeas corpus brought pursuant to 28 U.S.C. § 2241, challenging two institutional

disciplinary decisions that resulted in, inter alia, a loss of good time credits.1

Respondent submitted an answer,2 and Petitioner has now filed a reply.3 For the

reasons that follow, the petition will be denied.

I.      BACKGROUND

        Petitioner is presently incarcerated at United States Penitentiary at Allenwood

in White Deer, Pennsylvania, and has a projected release date of August 8, 2022.4




1
     Doc. 1.
2
     Doc. 6.
3
     Docs. 7, 8.
4
     Doc. 1.
        Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 2 of 10




        A.      Incident Report No. 3180055

        On October 12, 2018, a corrections officer responded to a duress alarm from

Petitioner’s cell.5 Upon arrival to the cell, the corrections officer asked Petitioner

what the medical emergency was.6 Petitioner stated that he wished to speak with a

case manager.7 The officer advised Petitioner that the alarms were only to be used

for medical emergencies.8 Powers responded stating “Well fuck you and go right

me a shot for it.”9 He then activated the duress alarm again.10

        Petitioner was given a copy of the incident report on October 12, 2018.11 On

October 15, 2018, the Unit Discipline Committee (“UDC”) referred the matter to the

Discipline Hearing Officer (“DHO”).12 Also on that day, Petitioner received a copy

of his inmate rights and the notice of discipline hearing before the DHO.13 Petitioner

declined to have a staff representative for the disciplinary hearing.14

        The disciplinary hearing before the DHO was held on November 5, 2018.15

At it, Petitioner denied the charges, and stated that he pressed the duress alarm and




5
     Doc. 6 at 2-3.
6
     Id. at 3.
7
     Id.
8
     Id.
9
     Id.
10
     Id.
11
     Id.
12
     Id.
13
     Id.
14
     Id.
15
     Id.
                                           2
        Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 3 of 10




told the officer he didn’t care.16 The DHO documented the evidence relied on to

make his determination.17 The DHO upheld the charge of Code 312, insolence

toward staff, noting it was Petitioner’s third offence.18 Petitioner was sanctioned

with the loss of fifteen days of good conduct time.19 The DHO noted that a

psychologist         had   provided   documentation   stating   that   Petitioner   was

“psychologically responsible” for his actions and behavior that constituted the

charge.20 Petitioner received the DHO report on November 15, 2018.21

         B.        Incident Report No. 3205811

         On December 24, 2018, while a correctional officer was making rounds at

USP Allenwood, Petitioner stated that he had just self-mutilated himself.22 The

officer notified health services staff and the operations lieutenant.23 Petitioner was

taken to the medical exam room for treatment.24

         Petitioner received a copy of the incident report on December 25, 2018.25 On

January 2, 2019, the UDC referred the matter to the DHO.26 Also on that day,




16
     Id. at 3-4.
17
     Id. at 4.
18
     Id. at 4.
19
     Id.
20
     Id.
21
     Id.
22
     Id. at 4-5.
23
     Id. at 5.
24
     Id.
25
     Id.
26
     Id.
                                            3
        Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 4 of 10




Petitioner was provided with a copy of his inmate rights and the notice of discipline

hearing before the DHO.27

         The disciplinary hearing before the DHO was held on January 16, 2019.28

Petitioner stated that “[t]his incident report should have never been written.” And

that“[t]his code is not for psychological self-mutilation.”29 Petitioner also submitted

a two page written statement for consideration.30         Petitioner did not request

witnesses, and he declined having a staff representative.31 The DHO documented

the evidence relied on to make his determination.32 He upheld a charge of Code 228,

tattooing or self-mutilation, for which Petitioner was sanctioned with the loss of 27

days of good conduct time.33 In the report, the DHO noted that a psychologist had

provided documentation stating Petitioner was “psychologically responsible” for his

actions and behavior that constituted the charge.34 The DHO written report was

delivered to Petitioner on January 17, 2019.35




27
     Id.
28
     Id.
29
     Id.
30
     Id. at 5-6.
31
     Id.
32
     Id. at 6.
33
     Id.
34
     Id.
35
     Id.
                                          4
         Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 5 of 10




II.      DISCUSSION

         A.     Legal Standard

         A habeas corpus petition is the proper mechanism for a federal prisoner to

challenge the “fact or duration” of his confinement, including challenges to prison

disciplinary proceedings, that affect the length of confinement, such as deprivation

of good time credits.36 A challenge to a disciplinary action resulting in the loss of

good conduct time is properly brought pursuant to § 2241, “as the action could affect

the duration of the petitioner’s sentence.”37

         B.     Analysis

         In his petition, Plaintiff claims that his rights were violated because he was

found guilty and sanctioned for behavior that constitutes a symptom of mental health

illness while confined to a mental health unit and that the wrong standard was used

to determine his responsibility for the charge. The relevant inquiry for the Court is

whether Petitioner received due process, and the Court concludes that he did.

         Prisoners are guaranteed certain due process protections when a prison

disciplinary proceeding may result in the loss of good time credits.38 “Prison

disciplinary proceedings are not part of a criminal prosecution, and the full panoply




36
      See Preiser v. Rodriguez, 411 U.S. 475, 498–99 (1973); Muhammad v. Close, 540 U.S. 749
      (2004); Edwards v. Balisok, 520 U.S. 641 (1997); Wilkinson v. Dotson, 544 U.S. 74 (2005).
37
      Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008).
38
      See Wolff v. McDonnell, 418 U.S. 539, 564-65 (1974).
                                                 5
        Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 6 of 10




of rights due a defendant in such proceedings does not apply.”39 The due process

protections afforded an inmate must include (1) a written notice of the charges at

least twenty-four hours prior to a hearing; (2) an opportunity to call witnesses and

present evidence in his defense; (3) an opportunity to receive assistance from an

inmate representative; (4) a written statement of the evidence relied on and the

reasons for the disciplinary action; and (5) an appearance before an impartial

decision making body.40 Additionally, the revocation of good time only satisfies the

minimum requirements of procedural due process when the findings of the prison

disciplinary board are supported by “some evidence” in the record.41 This standard

is minimal and does not require an examination of the entire record, an independent

assessment of the credibility of witnesses, or a weighing of the evidence.42 The

standard is simply whether “there is any evidence in the record that could support

the conclusion reached by the disciplinary board.”43

        Here, Petitioner was provided with all the due process safeguards identified

in Wolff. For both incident reports, Petitioner received written notice of the charges

against him at least twenty-four hours prior to the hearings; he had an opportunity to

call witnesses and present evidence in his defense, which he declined; he had an

39
     Id. at 556.
40
     See Crosby v. Piazza, 465 F. App’x 168, 171-72 (3d Cir. 2012) (citing Wolff, 418 U.S. at
     563-71).
41
     Lang v. Sauers, 529 F. App’x 121, 123 (3d Cir. 2013) (citing Superintendent v. Hill, 472 U.S.
     445, 454 (1985)).
42
     Id. (citing Thompson v. Owens, 889 F.2d 500, 502 (3d Cir. 1989)).
43
     Id. (quoting Hill, 472 U.S. at 455-56).
                                                6
        Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 7 of 10




opportunity to receive assistance from a representative, which he also declined; he

appeared before an impartial decision making body; and he received a written

statement of the evidence relied on and the reasons for the disciplinary action.44

        In addition, the disciplinary decisions were supported by “some evidence.”

Here, this Court’s role is limited to determining whether “some evidence” exists in

the record to support the DHO’s decision; the Court does not reassess the evidence,

take new evidence, or evaluate witness credibility.45 For each charge, the DHO

relied on the incident report, the statements of the corrections officers involved, and

the psychologist’s report. Because there is some evidence in the record to support

violations of Code 312 and 228, Petitioner’s due process rights were not violated.

        Petitioner additionally argues that his behavior constitutes a symptom of

mental illness and that the wrong standard was used “to determine responsibility as

opposed to competency.” After each incident, a psychologist conducted a clinical

interview and mental status exam of Petitioner.46                     That psychologist noted

Petitioner’s diagnosis of Narcissistic Personality Disorder but reported that his

clinical impression of Petitioner is that he “does not have a major mental disease or



44
     See Wolff, 418 at 563-71.
45
     See, e.g., McGee v. Scism, 463 F. App’x 61, 62 (3d Cir. 2012) (“The ‘some evidence’
     standard does not require examination of the entire record, independent assessment of the
     credibility of witnesses, or weighing of the evidence.”); Perez v. Rectenwald, No. 12-cv-
     2114, 2013 WL 5551266, at *4 (M.D. Pa. Oct. 8, 2013) (“The Court’s responsibility under
     Hill is not to weigh this evidence or assess its probative value, but merely to determine that at
     least some evidence exists to support the conviction”).
46
     See Doc. 6-1 at 24.
                                                    7
        Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 8 of 10




defect that makes him irresponsible for his behavior or not competent to understand

the DHO process” and that he exhibits “behavior consistent with anger and

irritability, also related to his diagnosis of Narcissistic Personality Disorder.”47

        To the extent that Petitioner argues that he was not competent to participate

in the hearings or that he was not responsible for his behavior, as Respondent

correctly points out, all due process requirements were provided to Petitioner, some

evidence supports the decision in the record, and the DHO reasonably relied upon

the professional opinion of a psychologist that the Petitioner was competent and

responsible for his actions. The regulations governing disciplinary proceedings

provide, in pertinent part:

        If it appears that you are mentally ill at any stage of the disciplinary
        process, you will be examined by mental health staff.

        (a) Competency to Participate in Disciplinary Proceedings. If evidence
        indicates that you cannot understand the nature of the disciplinary
        proceedings, or cannot help in your own defense, disciplinary
        proceedings may be postponed until you are competent to participate.
        The Unit Disciplinary Committee or Discipline Hearing Officer will
        make this decision based on evidence, including evidence presented by
        mental health staff.

        (b) Responsibility for Conduct. You will not be disciplined for conduct
        committed when, as the result of a severe disease or defect, you were
        unable to appreciate the nature and quality, wrongfulness of the act. The
        UDC or DHO will make this decision based on evidence, including
        evidence presented by mental health staff.48



47
     Id.
48
     28 C.F.R. § 541.6.
                                            8
        Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 9 of 10




        This process was adhered to in Petitioner’s case. He was examined by a

psychologist after each incident; the psychologist found him to be competent and

responsible for his actions; and the DHO relied on the professional opinion of the

psychologist to determine Petitioner’s competency and responsibility. As another

court has found in these circumstances, the reliance on the opinion of a psychologist

that a prisoner is competent for a DHO hearing and responsible for his actions

comports with the strictures of due process.49 Therefore, I conclude that there is no

merit to Petitioner’s contention that he could not be responsible for his actions or

that the wrong standard was used to determine his responsibility or competency.

        Finally, to the extent Petitioner also argues that the losses of fifteen days and

twenty seven days of good time credit violate the Eighth Amendment because they

are grossly disproportionate to the severity of the offense,50 the Court notes that they

are within the range of available sanctions for violations of Code 312 and 228.51 As

such, the Court finds that the sanction imposed on Petitioner did not violate the

Eighth Amendment.




49
     See Herczech v. Terry O’Brien, No. 12-cv-140, 2013 WL 3820019 (N.D.W. Va. July 24,
     2013) (citing cases).
50
     See Rummel v. Estelle, 445 U.S. 263, 271-74 (1980).
51
     See 28 C.F.R. § 541.3. See also Shelton v. Jordan, 613 F. App’x 134, 135 (3d Cir. 2015)
     (“[g]iven the severity of [petitioner’s] offenses, and because the sanctions fall within the
     applicable range permitted by the regulation, we conclude that the punishment here did not
     violate the Eighth Amendment”).
                                                    9
       Case 4:19-cv-00990-MWB-MA Document 9 Filed 06/17/20 Page 10 of 10




III.    CONCLUSION

       For the reasons set forth above, the Petition will be denied. An appropriate

Order follows.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                        10
